Citation Nr: 0122901	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-06 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.	


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  The 
veteran filed a timely appeal to this adverse determination.  
The veteran's claims file was subsequently transferred to the 
RO in Pittsburgh, Pennsylvania.

The Board notes that in a deferred rating decision dated in 
April 1999, the RO indicated that it was deferring action on 
several appealed issues, including an increased rating for 
PTSD, service connection for a skin condition, and new and 
material evidence to reopen a previously denied claim for 
service connection for a back disorder, pending action on the 
veteran's claim for service connection for a seizure 
disorder.  As these issues have not been developed or 
certified for appellate review, they are hereby referred to 
the RO for appropriate action, to include making a 
determination as to whether the issue of service connection 
for a seizure disorder has been adequately adjudicated so as 
to allow continued action on these deferred matters.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.159).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In reviewing the 
veteran's claims file, the Board notes that in July 2001, the 
veteran testified at a hearing held before the undersigned 
Board Member.  A review of the transcript of the testimony 
provided by the veteran reveals that both the veteran and the 
veteran's service representative requested that the veteran 
be afforded a new VA psychiatric examination, since his most 
recent VA Compensation and Pension examination was conducted 
in September 1997, nearly four years earlier, and his most 
recent VA evaluation of any type was during hospitalization 
at the VA Medical Center in Brecksville, Ohio from April to 
July 1998, three years earlier.  The veteran testified that 
he had not received any psychiatric treatment, either from VA 
or non-VA sources, since the time of discharge in July 1998.  
The Board agrees that a more recent examination is in order 
in this case, particularly in light of the enhanced duty to 
assist requirements of the VCAA. 

Furthermore, the Board finds that a new examination would be 
useful to clarify and reconcile the earlier examination 
findings.  In this regard, the Board notes that at the time 
of VA examination in September 1997, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 60, while at 
the time of discharge from the VA Medical Center in July 
1998, less than one year later, the examiner assigned a 
significantly lower GAF of 48.  In addition, the examiner who 
evaluated the veteran at the time of hospitalization in mid-
1998 recommended that the veteran not seek employment at the 
current time, but specifically stated that this 
recommendation was "due to psychiatric and medical 
problems." (emphasis added).  The only medical problems 
diagnosed by this examiner included heart valve problems and 
a seizure disorder, neither of which are service connected 
disabilities.  However, it is not clear to what extent the 
veteran's psychiatric problems, standing alone, rendered him 
unemployable.  In addition, this examiner stated that "when 
these symptoms are stabilized, it is recommended that he 
apply for Chapter 31 vocational rehabilitation benefits and 
complete vocational evaluation and possible rehabilitation," 
thus leaving open the possibility that the veteran's 
unemployability was only temporary.  For these reasons, the 
Board finds that a new psychiatric examination which 
addresses the issue of the impact of the veteran's PTSD on 
his functioning would be of use to the Board in assessing the 
veteran's employability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a psychiatric evaluation by an 
appropriate mental health professional to 
determine the nature and extent of any 
PTSD present.  The veteran's claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the mental status examination.  The 
examiner should be asked to provide an 
opinion as to whether the veteran is 
employable.  If it is determined that the 
veteran is unemployable, the examiner 
should indicate whether the veteran's 
service connected disorders, i.e., PTSD 
and bilateral hearing loss, standing 
alone, would preclude the veteran from 
engaging in substantially gainful 
employment.  The examiner should be 
advised that if he or she is unable to 
make such a determination with certainty, 
the use of the phrases "more likely than 
not," "at least as likely as not," and 
"less likely than not" would be of use 
to the Board in assessing the veteran's 
employability.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to a total rating for 
compensation based on individual 
unemployability due to service-connected 
disabilities.  Any additional action 
required to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should also 
be undertaken.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




